Citation Nr: 1435129	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  07-38 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1966 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2011.  A transcript of that hearing has been associated with the claims file. 


REMAND

In August 2011, the Board denied the issues currently on appeal.  In September 2013, the Veteran was issued a letter informing him of the decision made by the United States Court of Appeals for Veterans Claims (Court) in Bryant v. Shinseki, 23 Vet. App. 488 (2010) and advising him that the Board may have applied an invalidated rule relating to the presiding Veterans Law Judge's duties at his May 2011 Board hearing.  The Veteran was informed that he had the option of requesting that the Board vacate the August 2011 decision and issue a new one in its place after he was afforded another hearing.  

In July 2013, the Veteran expressed his desire to have the August 2011 Board decision vacated and indicated that he would like to be afforded a new hearing before a member of the Board at his local RO.  Because such hearings before the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2013). 
Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for the requested travel board hearing before the Board in accordance with the docket number of his appeal. 

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

